DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed July 26, 2021 has been entered. Claims 1, 2, 35, and 37-39 have been cancelled, and claims 5, 8, 14-15, 18, 23, 36, 40-42 have been amended. Claims 15, 19-20, and 22-23 are still withdrawn from consideration, claims 43-48 are newly added, and claims 5, 8, 14, 18, 30, 36, and 40-48 remain pending in this application. The amendments to the claims have overcome the 35 U.S.C. § 112(b) rejections previously submitted in the Non Final Office action mailed May 11, 2021.

Election/Restrictions
Claims 18 and 44 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15, 19-20, and 22-23, directed to the processes of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all process claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 5, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding claim 15, Examiner indicated that it was unclear what the environmental value was supposed to be and how ambient pressure and temperature were obtained and suggested indicating that the environmental value comprises ambient pressure and temperature measurements. 
In claim 19, it was similarly unclear what methods for obtaining an ambient pressure and temperature are encompassed within the claim scope, and Examiner suggested including a limitation indicating that ambient pressure and temperature are measured via the environmental sensor.
Regarding claim 20, it was unclear what “this information” referred to and Examiner suggested amending the limitation to instead recite “the oxygen sensor signal”.
Claim 22 recited “the environmental sensor” without antecedent basis, so Examiner suggested adding the limitations of claim 30 to claim 18 and cancelling claim 30. Claim 22 also recited “algorithms which take into account relative change in trend from the baseline” and it was unclear what actions “take into account” encompasses in regards to calibrating the oxygen sensor, so Examiner suggested amending the limitation to instead recite “algorithms to correct a relative change in trend from the baseline” to suggest that the algorithms correct the oxygen sensor signal based on a changes in pressure, temperature, and humidity relative to the baseline.

Regarding claim 46, Examiner indicated that the oxygen sensor being in passive communication with the exhaled air would amend the claim over the prior art.
Regarding claim 48, Examiner indicated that the limitation “a tubular member…being shaped to increase accuracy of exhale metrics relative to inhale metrics due to an symmetrical shape thereof” encompassed a broad scope including tubular members having any sort of asymmetrical shape, as long as some exhale metric is more accurate than the inhale metric. While the specification says that the asymmetrical venturi provides improved flow through the oxygen sensor, thereby better purging the oxygen sensor with expired air (paragraphs 73, 77), the claim is not limited to this description. Furthermore, Examiner pointed to Hellberg et al. (WO 2015/127994) which suggests that flow through a tubular member can be more accurately measured during an exhale when the inlet portion has an extended length and a turbulator structure (Fig. 2B; pg. 16, lines 14-19; pg. 17, lines 29-31). Thus, there is a motivation to extend an inlet portion and include a turbulator structure in order to improve exhale flow metrics, and an asymmetrical shape may be formed as a result.
Regarding claim 49, Applicant requested that the limitation “the constriction is oval-shaped in cross section” be entered in a new dependent claim, and Examiner agreed.	Authorization for this examiner’s amendment was given in an interview with Nicholas Garner on October 25, 2021. Additional formal amendments were suggested and agreed upon by both Examiner and Applicant.
The application has been amended as follows: 
In claim 5, line 2, --the-- was inserted after “with”.
In claim 8, line 2, [[or oval-shaped in lateral cross-section]] was deleted.
In claim 14, line 3, --the-- was inserted before “flow sensing mechanism”.
In claim 15, line 2, --an-- was inserted before “environmental”.
In claim 15, between line 3 and line 4, --measuring the environmental value by measuring an ambient pressure and temperature-- was inserted.
In claim 15, line 4, --the-- was inserted before “ambient”.
In claim 15, 11, --the-- was inserted before “environmental”. 
In claim 18, line 3, --the-- was inserted before “ambient” and --, and an environmental sensor in communication with the solenoid valve and the oxygen sensor-- was inserted after “air”.
In claim 19, line 4, --an-- was inserted after “with” and --measured via the environmental sensor-- was inserted after “temperature”. 
In claim 20, line 4, --said-- was inserted after “third”.
In claim 20, line 4, after “whether”, “a” was changed to --the oxygen sensor--.
In claim 20, line 6, “this information” was changed to --the oxygen sensor signal--.
In claim 20, line 7, “an” was changed to --the--.
In claim 22, lines 5-6, “which take into account” was changed to --to correct a--.
In claim 22, line 6, “the” was changed to --said--.
Claim 30 has been cancelled.
In claim 43, line 4, “distal” was changed to --proximal--.
In claim 43, line 5, “proximal” was changed to --distal--.
In claim 43, line 6, “proximal” was changed to --distal-- and “distal” was change to --proximal--.
In claim 43, line 12, --passively-- was inserted before the word “supplied”.
In claim 43, line 14, “different” was changed to --differential--.
In claim 43, line 15, --ambient air and-- was inserted after the word “between”, and “and ambient air” was deleted from the end of the claim.
In claim 46, line 14, --passive-- was inserted before the word “communication”.
Claim 48 has been cancelled.
Claim 49 has been newly added:
49. The device as claimed in claim 43, wherein the constriction is oval-shaped in lateral cross-section.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 43, Howard, previously cited in the Non Final Office Action dated May 11, 2021, teaches a device for measuring a user’s oxygen consumption 10 with a constriction 38, a flow sensing mechanism 40, and an oxygen sensor 31. Howard also teaches that the flow sensing mechanism senses bidirectional flow such that a solenoid valve is opened only during exhalations (col. 4, lines 36-38; col. 5, lines 45-50, 59-63). Howard suggests the use of a venturi instead of the orifice plate as a constriction, which would additionally teach the first and second tapered portions and the arrangement of the flow sensing mechanism, oxygen sensor, and first tapered portion recited in the claim. However, Howard does not disclose that the air is passively sampled by means of a pressure differential between the ambient air and the proximal end of the tubular member (the oxygen sensor is supplied exhalations through the vacuum regulator and pump 35, Fig. 2).
Acorn (U.S. 5,705,735) teaches a device for measuring a user’s oxygen consumption (“microprocessor is programmed to determine…oxygen consumption,” col. 4, lines 18-20) with a venturi (Fig. 1), a flow sensing mechanism 26, and an oxygen sensor 34. However, Acorn also does not disclose that the air is passively sampled by means of a pressure differential between the ambient air and the 
Olivier (EP 3028627), also previously cited in the Non Final Office Action, teaches a passive, portable sampling arrangement that can measure both inhalations and exhalations (Figs. 2a-2b, 9a-9b; paragraphs 46-47). Furthermore, Olivier teaches embodiments of a tubular member having an asymmetric shape (Figs. 2b, 9a-9b) that is configured to increase exhale metrics relative to inhale metrics (diodicity in the flow channel allows sampling of exhalations, with negligible sampling of inhalations, paragraph 50). However, in the bidirectional sampling arrangement, while a flow meter 15 and flow restrictor 900 is disclosed, there is no explicit suggestion to use a venturi as the flow restrictor. While the use of a venturi as a flow meter may be obvious to try, the placement of the flow meter is upstream of the sampling chamber 26 and placement of the sampling port in another location relative to the flow meter could potentially affect the flow sampling dynamics, leading to unpredictable results. Thus, Olivier does not teach the oxygen sensor in communication with a first tapered portion of the tubular member.
Valdespino, also previously cited in the Non Final Office Action, is relied to teach the differently tapered portions of the tubular member, but the device is only used to measure flow and does not sample exhalations for oxygen sensing.
Thus, the prior art does not teach or suggest in combination with all other claim limitations a device for measuring a user’s oxygen consumption comprising two tapered potions, a constriction between the two tapered portions, a flow sensing mechanism and an oxygen sensor in communication with the first tapered portion, and that the oxygen sensor is supplied exhalations of air by means of positive or negative differential pressures referenced between the proximal end of the tubular member and ambient air. Claims 5, 8, 14-15, 18-20, 22-23, 36, 40-42, 44-45, and 49 are allowable by virtue of their dependency on claim 43.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/               Examiner, Art Unit 3791